—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Westchester County (Murphy, J.), dated December 23, 1992, which, upon a fact-finding order of the same court, dated December 17, 1992, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of sodomy in the first degree (two counts) and sexual abuse in the first degree (two counts), adjudged him to be a juvenile delinquent, and placed him with the New York State Division for Youth for a period of three years. The appeal brings up for review the fact-finding order dated December 17, 1992.
Ordered that the order of disposition is affirmed, without costs or disbursements.
It is well settled that a juvenile delinquency petition is facially sufficient if it contains nonhearsay allegations in *349either the factual part of the petition or the supporting depositions, which, if true, establish every element of the crimes charged and the appellant’s commission thereof (see, Family Ct Act § 311.2 [3]). Contrary to the appellant’s contention, we find that the victim’s supporting deposition contained nonhearsay allegations of acts which, if committed by an adult, would have constituted every element of the crimes of sodomy in the first degree and sexual abuse in the first degree (see, Matter of Jahron S., 79 NY2d 632; Matter of Alex B., 189 AD2d 813).
Viewing the evidence in the light most favorable to the presentment agency (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the appellant’s guilt of the acts charged beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the finding of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The appellant’s remaining contentions are without merit. Mangano, P. J., Balletta, Copertino and Joy, JJ., concur.